Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered January 23, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order set forth the terms and conditions of a four-month suspended judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]; see also CPLR 5511). Present — Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.